Citation Nr: 9919061	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-20 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear otitis 
media.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an November 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the issues identified on 
the first page of this decision.


FINDINGS OF FACT

1.  Any right ear otitis media manifested subsequent to 
service is not shown to be related to that service.

2.  Any bilateral hearing loss disorder is not shown to be 
related to that service.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for right 
ear otitis media is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998).

2.  A claim for entitlement to service connection for a 
bilateral hearing loss disorder is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records (SMRs) were apparently 
destroyed by fire at the National Personnel Records Center.  
Noting the veteran's contention that he was hospitalized 
during his WW II service, the RO sought relevant SGO reports, 
and reports from the San Juan VA Medical Center (VAMC).  A 
record of a hospitalization card entry was found for the 
veteran dated January 1944.  The listed diagnosis was 
phimosis.  There is no record of any right ear or bilateral 
hearing loss disorder.  

The current medical evidence shows that the veteran currently 
manifests chronic otitis media, in a record dated September 
1996, and "AD [right ear]: mild to moderately severe 
conduction hearing loss", and "AS [left ear] essentially 
normal hearing except for a mild conductive loss at 250 HZ 
[and] at 8KHZ", in records dated November 1995.  

The record also reflects a statement by the veteran's private 
physician, dated April 1986.  That letter was written by Dr. 
William Rivera Rivera and states:  "I...certify that I had 
treated the above mentioned patient since December 21, 1984, 
due to nervousness and other [symptoms] that may be 
compatible with his occasional earache and hypoacusia that he 
refers [to] as chronic[,] and that it started when he was at 
[the] U.S. Army."  The letter continues that: "He was 
referred to an E.N.T. [ear nose and throat specialist] for 
evaluation and determination of his incapacity[,] for which I 
am not able to certify.  

The Board does not find that this statement from the 
veteran's doctor even tends to establish a nexus.  The 
statement that the veteran has "symptoms that may be 
compatible with" a certain disorder is speculative, and is 
accorded very little or no probative weight as a matter of 
law.  In Obert v. Brown, the Court held that a statement 
which opines that the veteran "may" have been showing 
symptoms also [necessarily] implies that the veteran may not 
have been showing symptoms, and is therefore speculative.  
5 Vet. App. 30 (1993) (an opinion relating "the patient may 
have been having some symptoms of his multiple sclerosis for 
many years prior to the date of diagnosis" is speculative, 
and therefore not sufficient to present a well grounded 
claim.  Only in conjunction with a second, somewhat less 
speculative statement, is a minimally well grounded claim 
present.)   Moreover, it is clear that the doctor is only 
reporting what the veteran believes, that is, that is chronic 
that it began in service.  Actually, the doctor referred to 
the earache as only "occasional".

Speculative medical opinions in and of themselves are not 
sufficient evidence to present a well grounded claim.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The definition of a 
speculative opinion was addressed in Tirpak v. Derwinski.  
Tirpak held that a medical opinion which stated "[i]f 
intubation had been successful, [the veteran] may or may not 
have survived the cardiac arrest" was speculative, 2 Vet. 
App. 609, 610 (1992).   In Bostain v. West, the Court again 
held that a medical opinion that merely states that "his 
pre-existing service related condition may have in this 
manner contributed to his ultimate demise" is too 
speculative to establish a plausible claim.  11 Vet. App. 
124, 127 (1998) (medical opinion stating that chronic stress 
and hypertension were well documented, that it is well known 
that hypertension can be an etiological factor in developing 
aneurysms and in causing them to enlarge, and that it 
certainly can also contribute to the presence of and 
acceleration of atherosclerotic disease, and requesting "I 
would hope that you would consider that his preexisting 
service related condition may have in this manner contributed 
to his ultimate demise" is speculative).  Therefore, for all 
of the above reasons, the Board finds that the clinical 
evidence does not show that the veteran has a current 
disorder that is in any way related to his active service, 
and that his claim is not well grounded, and must be denied.  

In addition to a grant of service connection on a direct 
basis as outlined above, service connection for sensorineural 
hearing loss may also be granted on a "presumptive" basis 
if it is shown to have been present to a degree of 10 percent 
or more disabling within one year after service, 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998), or it may be shown 
subsequent to service, when all the evidence, including that 
from service, shows that the current disorder is related to 
that service.  

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veteran's period of active military service in order for 
service connection to be granted, the United States Court of 
Veterans Appeals (Court) has held that 38 C.F.R. § 3.385 did 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss that was 
related to service, when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  The Court has also held that the 
regulation did not necessarily preclude service connection 
for a hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

Although Hensley holds that 38 C.F.R. § 3.385 does not 
preclude a finding of service connection for a hearing loss 
disability where the hearing impairment first rises to the 
level of a disability subsequent to service, it also finds 
that nexus evidence is required between the post-service 
hearing loss disability and an in-service disease or injury.  
Hensley v. Brown, 5 Vet.App.  155, 160 (1993) (where 
audiometric scores are present at separation, but a hearing 
loss disability manifests subsequent to service, 38 C.F.R. 
§ 3.385 does not preclude a finding of service connection 
where nexus evidence is present).  

Therefore, as there is no competent evidence to establish 
that any existing disorder is related to his service, his 
claim must fail.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that both the rating decision and 
statement of the case, together with the Decision of the 
Board issued in conjunction with this appeal, advises the 
veteran of the requirements of a well-grounded claim.  In 
addition, the Board notes that the RO has sought the evidence 
the veteran referred to, in addition to seeking additional 
records that may have been available, and finds that this 
action satisfies the requirements outlined above.  


ORDER

Entitlement to service connection for right ear otitis media 
is denied.  Entitlement to service connection for a bilateral 
hearing loss disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  Tirpak holds that the statement is speculative statement and "would not justify a belief by a fair and 
impartial individual that the claim is well grounded," 38 U.S.C. § 5107(a), particularly in light of the medical 
records and the death certificate which clearly attribute the veteran's death to acute myocardial infarction.  

